 460
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
358 NLRB No. 54
 
El Paso H
ealthcare S
ystem, Ltd. 
d/b/a L
as 
P
almas
 
M
edi
cal C
enter 
and
 
N
ational 
Nurses Organizing 
C
ommittee

T
exas/NNU.  
Case 28

CA

0
23368
 
June 15
, 2012
 
DECISION AND ORDER
 
B
Y 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND 
B
LOCK 
 
On September 29, 2011, Administrative Law Judge 
Gerald M. Etchingham issued the attached decision.  The 
Respondent filed exceptions and a supporting brief, the 
Acting General Counsel and the Charging Party filed 
answer
ing briefs, and the Respondent filed reply briefs to 
each.  The Acting General Counsel filed cross
-
exceptions 
and a supporting brief, the Respondent filed an answe
r-
ing brief, and the Acting General Counsel filed a reply 
brief. 
 
The National Labor Relations
 
Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions, cross
-
exceptions, and briefs, 
and has decided to affirm the 
judge

s 
rulings,
1
 
findings,
2
 
and con
clusions, as modified herein,
3
 
and to adopt the 
                    
 
1
 
We find that the judge did not abuse his discretion in denying the 
Acting General Counsel

s motion, made at the hearing, to amend the 
complaint to add an allegation that the Respondent unlawfully promu
l-

-
r
elated incidents.  
See Sec. 102.17 of the Board Rules and Regulations (providing that a 

Pincus Elevator & Electric Co.
, 308 NLRB 684, 685 (1992), enfd. 
mem. 998 F.2d 1004 (3d Cir. 1993) (
ob
serving that an administrative 


.
   
 
2
 
The Respondent has excepted to some of the judge

s credibility 
findings.  The Board

s established policy is not to overrule an admini
s-
trativ
e law judge

s credibility resolutions unless the clear preponde
r-
ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the reco
rd and find no 
basis for reversing the findings.
 
We adopt the judge

s findings, in the absence of exceptions, that the 
Respondent violated Sec. 8(a)(1) by interrogating Karin Moore and 
threatening Anna Barker.
 
3
  
We agree with the judge, for the reasons he
 
states, that the R
e-
spondent violated Sec. 8(a)(1) by denying Karin Moore

s request for 
union representation at an August 14, 2010 interview.  See 
NLRB v. J. 
Weingarten
, 420 U.S. 251 (1975).  In adopting this finding, we find it 
unnecessary to pass on the 
judge

s conclusion that Smitha Philip

whom the Respondent unilaterally directed to witness Moore

s inte
r-
view

is not a statutory supervisor.  Further, we do not rely on the 
judge

s citation to 
Williams Pipeline Co.
, 315 NLRB 1
 
(1994), in su
p-
port of this fin
ding.  
 
Having adopted the judge

s finding that the Respondent unlawfully 
denied Moore

s request for union representation, we find it unnecessary 
to pass on the allegation that the Respondent also unlawfully denied Ida 
(Cindy) Toth

s request for union repr
esentation at an October 13, 2010 
recommended Order as modified and set forth in full 
below.
4
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, El Paso Healthcare 
System, Ltd. 
d/b/a Las 
Palmas Medical Center, El Paso, 
Texas, its officers, 
agents, successors, and assigns
,
 
shall
 
1.  
 
Cease and desist from
 
(a) 
 
Failing to honor employees

 
requests for union 
representation during investigatory interviews.
 
 
(b) 
Interrogating employees about their requests to 
have union repre
sentation during investigatory inte
r-
views.
 
(c) 
Threatening employees by telling them that exe
r-
ci
s
ing their rights to have union representation during 
investigatory interviews would be futile.
 
(d) 
In any like or related manner interfering with, r
e-
straining,
 
or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2.  
Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a)  Within 14 days after service by the Region, post at 
its Las Palmas
 
Medical Center facility in El Paso, Texas, 

5
  
Co
p-
ies of the notice, on forms provided by the Regional D
i-
rector for Region 28, after being signed by the Respon
d-
ent

s authorized representative, shall be posted
 
by the 
Respondent and maintained for 60 consecutive days in 
conspicuous places including all places where notices to 
employees are customarily posted.  In addition to phys
i-
cal posting of paper notices, notices shall be distributed 
electronically, such as 
by email, posting on an intranet or 
an internet site, and/or other electronic means, if the R
e-
spondent customarily communicates with its employees 
by such means.  Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered,
 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the R
e-
                                 
 
interview.  Finding this additional violation would be cumulative and 
would not materially affect the remedy.   
 
4
  
Contrary to the judge, we find that the violations committed by the 
Respondent do not require a broad ceas
e
-
and
-
desist order or other 
special notice posting and notice reading remedies.  Accordingly, we 
will modify the recommended Order and substitute a notice with trad
i-
tional remedial provisions for these violations.  In addition, the judge

s 
recommended reme
dial language addresses violations not found while 
omitting provision for a violation that was found.  We shall modify the 
Order and notice provisions to conform to the violations actually found.
 
5
  
If this Order is enforced by a judgment of a United State
s court of 

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
 LAS PALMAS MEDICAL C
ENTER
 
 
 
461
 
spondent has gone out of business or closed the facilities 
involved in these proceedings, the Respondent shall d
u-
plicate and mail, at its own ex
pense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since August 14, 2010.
 
(b) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-
sponsible o
fficial on a form provided by the Region a
t-
testing to the steps that the Respondent has taken to 
comply.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor 
Relations Board has found that we vi
o-
lated Federal labor law and has ordered us to post and obey 
this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other 
employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
W
E WILL NOT
 
deny your requests to have represent
a-
tives of the 
N
ational 
N
urses 
O
rganizing 
C
ommittee
-
T
exas/NNU 
(the Union) present during investigatory 
inte
rviews.
 
W
E WILL NOT
 
interrogate you about your requests to 
have union representation during investigatory inte
r-
views.
 
W
E WILL NOT
 
threaten you by telling you that exerci
s-
ing your rights to have union representation during inve
s-
tigatory interviews would be 
futile.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
set forth above.
 
E
L 
P
ASO 
H
EALTHCARE 
S
YSTEM
,
 
L
TD
.
 
D
/
B
/
A 
L
AS 
P
ALMAS 
M
EDICAL 
C
ENTER
 
 
Liza Walker
-
McBride, Esq
., for the General Counsel.
 
Paul R. Beshears, Esq.,
 
for the Respondent
.
 
Brendan White, Esq.,
 
f
or the Charging Party.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
G
ERALD 
M.
 
E
TCHINGHAM
, Administrative Law Judge. This 
case was tried in El Paso, Texas, on June 28 and 29, 2011. The 
National Nurses 
Organizing Committee

Texas/NNU (Union) 
filed the initial charge on February 11, 2011,
1
 
which was 
amended subsequently on March 25, 2011, and April 29, 2011, 
and the Acting General Counsel issued the complaint on April 
29, 2011. The complaint alleges that R
espondent violated Se
c-
tion 8(a)(1) of the Act by refusing two employees, Karin Moore 
and Ida Catherine Toth, on separate occasions, their 
Weingarten
2
 
rights to union representation at Respondent

s 
investigatory interviews on August
 
14 and October 13, respe
c-
tively. The complaint also alleges the unlawful acts of interr
o-
gating and threatening employees concerning the exercise of 
the same 
Weingarten 
rights. Respondent filed an answer den
y-
ing the essential allegations of these four claims in the co
m-
plaint.
 
As t
he trial commenced, counsel for the Acting General 
Counsel sought leave to make two 8(a)(1) allegation amen
d-
ments to the complaint. One is the promulgation and maint
e-
nance of an overly broad rule with respect to discussing certain 
terms and conditions of e
mployment that arose out of one of the 
Weingarten
 
allegations. This charge was alleged in the 1st 
charge but dropped out of the 2nd amended charge and did not 
make the complaint. (GC Exh. 1.) 
 
As to the first proposed oral amendment of the complaint, 
about
 
unilaterally adopting an overbroad rule, I find that by 
amending its charge a second time and dropping out the alleg
a-
tion of an overbroad rule from the charge and the complaint, 
Charging Party and Acting General Counsel waived the right to 
resurrect the c
harge at trial having lulled Respondent into thin
k-
ing that it did not need to defend the charge. It is improper for 
the judge to find a violation based on an unalleged theory 
where the General Counsel

s representations would reasonably 
have led the respond
ent to believe that it would not have to 
defend itself on that basis. 
Buonadonna ShopRite
,
 
356 NLRB 
857
 
(2011); and 
Laborers Local 190 (VP Builders, Inc.)
, 355 
NLRB 
532
 
(2010).  Because Respondent did not have adequate 
prior notice of the intended resurrec
tion of claim, allowing it 
here would be unjust and provide undue prejudice to Respon
d-
ent who basically was served with this notice at trial without a 
valid reason for the delay in moving to amend sooner. (Tr. 37.)
 
3
 
The second new oral charge at trial is 
an alleged December 
2010 creation of the impression of surveillance. I find that this 
new charge constituted an entirely new matter unrelated to the 
three charges in this case or the corresponding allegations. I 
find that permitting this amendment would de
prive counsel for 
the Respondents of any opportunity to prepare a defense to this 
newly raised allegation. As a result, applying 
Folsom Ready 
Mix, Inc., 
338 NLRB 1172 fn. 1 (2003), I also denied the m
o-
tion to allow this amendment. (Tr. 37

38
.
)
 
                    
 
1
 
All dates are in 2010 unless otherwise indicated.
 
2
 
NLRB v. J. Weingarten,
 
420 U.S. 251 (1975). 
 
3
 
Acting General Counsel requests that I reconsider my ruling from 
the bench as to her request that I allow the additional claim to the co
m-
plaint concerning t
he alleged overly broad email policy, grant the m
o-
tion for reconsideration, admit GC Exh. 7 into the record, and find 
against Respondent for an addition violation of Sec
.
 
8(a)(1) of the Act. 
(GC Br. at  19

20
.
) For the reasons stated above, I deny the moti
on for 
reconsideration.  
 
 DECISIONS OF THE NAT
IONAL 
LABOR RELATIONS BOAR
D
 
 
462
 
Also, Respon
dent renewed its motion for partial summary 
judgment denied without prejudice earlier by the Board. I d
e-
nied the motion based primarily on the arguments that there is 
hearsay in the exhibits, a lack of foundation, a factual ambigu
i-
ty, and a lack of authent
icity concerning various alleged events 
including the email exchange between Aguilar and Toth in 
2010 as to the alleged purpose of the interview and resulting 
coaching report. 
 
After the trial, the Acting General Counsel, Respondent, and 
the 
Charging Party
 
filed closing briefs on August 3, 2011 (GC 
Br.
;
 
R. Br.
;
 
and CP Br., respectively), which I have read and 
considered. Based on the entire record in this case,
4
 
including 
the testimony of the witnesses and my observation of their d
e-
meanor, I make the follow
ing
 
F
INDINGS OF 
F
ACT
 
I
.
 
JURISDICTION
 
El Paso Healthcare System, Ltd. d/b/a Las Palmas Medical 
Center (Respondent) is a Texas corporation, a full service ho
s-
pital with a facility and place of business in El Paso, Texas, and 
has been engaged in the business 
of operating a full service 
medical care center. During the 12
-
month period ending Febr
u-
ary 11, 2011, Respondent admits that it derived gross revenues 
in excess of $250,000 and purchased and received at the R
e-
spondent

s facility goods valued in excess of $
50,000 directly 
from points outside of Texas. Furthermore, Respondent admits 
and I find accordingly, that Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act and has been a health care institution withi
n the mea
n-
ing of Section 2(14) of the Act. Respondent further admits and 
I also find that the Charging Party is a labor organization within 
the meaning of Section 2(5) of the Act.
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES 
 
A. 
The Union Certification at Respondent
 
on June 7
 
On June 7, Respondent

s registered nurses (RNs) voted to 
join the Union which was certified as the exclusive collective
-
bargaining representative of the unit employee RNs (
u
nit RNs) 
described as follows:
 
I
NCLUDED: All full
-
time, regular part
-
ti
me, and per diem 
Registered Nurses, employed by the Employer [Respondent] 
at 1801 N. Oregon Street, El Paso, Texas.
 
EXCLUDED: All other employees, confidential employees, 
physicians, nurse and/or clinical educators or coordinators, 
clinical nurse speciali
sts, clinical coordinators, case mana
g-
ers/utilization review and/or discharge planners, nurse pract
i-
tioners, accounting or auditing RNs, infection  co
n-
trol/employee health nurses, risk management/performance 
improvement and/or quality assurance or quality 
management 
nurses, employees of outside registries and other agencies 
supplying labor to the Employer [Respondent], already repr
e-
sented employees, permanent charge nurses, managerial e
m-
                    
 
4
 
I hereby correct the transcript as follows: Tr. 161, 
L.
 

should be deleted.
 
 
ployees, guards and supervisors as defined by the Act. 
[
GC 
Exhs.
5
 
1 and
 
2.
]
 
Respondent

s vice
 
president of human relations, Timothy 
Meeks has represented Respondent

s management at collective
-
bargaining agreement negotiations over the past year.
6
 
(
Tr. 134, 
207

208.
)
 
On June 25, the Union notified Respondent of the 
identity o
f the Union

s rank
-
and
-
file nurse representatives ot
h-
erwise known as the union

s shop stewards. (GC Exh. 3.) Anna 
T. Barker (Barker), an RN in the Respondent

s neo
-
natal inte
n-
sive care unit nursery (NICU) for the past 4 years, has repr
e-
sented the Union at 
collective
-
bargaining sessions. Barker and 
Lucia Adams (Adams) both have been the designated nurse unit 
representatives or stewards (nurse representatives) for the U
n-
ion at all relevant times since the June certification.
7
 
(Tr. 50, 
144; GC Exh. 3 at 2.)  
 
For the past 6 years, Barker and Adams have been supe
r-
vised by Respondent

s NICU director, Arleen Casarez
-
Aguilar 
(Aguilar), who supervises all of the NICU nurses and the ne
w-
born department which consist of several different wards occ
u-
pying a wing of the h
ospital. (Tr. 38

39.) The infants are divi
d-
ed into levels based on varying degrees of health needs and as 
director, Aguilar is responsible for discipline of the 
d
epar
t-
ments

 
RNs who report to her. (Tr. 38

43
;
 
GC Exhs. 1(g) and 
4.)        
 
B. 
Respondent

s Evolving Disciplinary Process After
 
Union Certification
 
Before the Union was certified, Aguilar would regularly a
l-
low an RN under investigation the right to have another RN 
present as a witness at any investigatory interview she conduc
t-
ed on the conditio
n that the RN witness could not speak in pa
r-
ticipation at the meeting nor were they allowed to take notes. 
(Tr. 59.)  Also before union certification, Respondent would 

n-

s within that Aguilar would 
mai
n

which could result in discipline if a nurse accumulated some 


s pe
r-

28

229, 235, 
238

239; GC Exh. 9 at 3.)  Sometime after late August, R
e-
spondent

s management actively sought to distinguish the 

m-

discip
line decisions.
8
 
Beginning on August 25, the NICU 
                    
 
5
 
Hereafter
,
 
GC Exh., R. Exh., and CP Exh. as appropriate.
 
6
 
As of time of trial, there was no binding collective
-
bargaining 
agreement between 
Respondent and Union though negotiations conti
n-
ue between Respondent

s management and the Union to sign a final 
written agreement.
 
7
 
Nurse representatives receive specialized training regarding an e
m-
ployee

s rights and protections during meetings with supe
rvisors. (Tr. 
134

135.)  
 
8
 

n-
terchangeable with Respondent


separately formalized in use 
after
 
the union certification in June in an 
attempt by Responden

events. I further find that Respondent created the new separate forms to 

 LAS PALMAS MEDICAL C
ENTER
 
 
 
463
 

a new item. (GC Exh. 9 at 1.)
 
Yolanda Carrillo (Carrillo), Respondent

s human resources 
director, was familiar with Respondent


t 
form and credibly confirmed that it is maintained in Aguilar

s 

r-
ther opined that an RN

s accumulation of coaching reports 
could lead to counseling or other disciplinary actions taken by 
Respondent
 
against the RN who accumulated some unknown 
number of coaching reports. (Tr. 227

229, 238

239.) She fu
r-
ther confirmed that this is an unwritten policy at Respondent as 
there has been no formal written policy or document dissem
i-
nated to Respondent

s employ

r-

m-
ployee Coaching Report form used by Respondent began with 

r-

placed in my 

9
 
In addition, Respondent

s 
labor relations manager, Leonard Ochart further admitted that 
Respondent does not have a formal written discipline policy 
but, instead, has the practice outlined in Respondent

s 
e
mp
lo
y-
ee coaching and counseling reports. (Tr. 16, 52; GC Exh 5.)  
These documents were submitted by Respondent in response to 
the Union

s June 2011 request for all disciplinary policies. (GC 
Exh. 5.) 
 
After the Union was certified in June, Respondent conduct
ed 
union training for its management personnel, including Aguilar, 

-
election 


 
newly gained 
Weingarten
 
rights. (Tr. 43

44
;
 
GC Exh. 8 at 2.) In addition, by 
lett
er dated June 25, Aguilar was notified that Nurse Repr
e-
sentative Adams had been selected as a nurse representative.
10
 
(Tr. 49

50; GC Exh. 3 at 2.) Later, Barker told Aguilar that she 
too was a nurse representative for the Union.
11
 
(Tr. 49

50.) 
Despite this t
raining, however, Aguilar admittedly was co
n-
fused about the role of the Union after its certification at R
e-
spondent, its nurse representatives, and her changed respons
i-
                                 
 
form of discipline for its RNs up through the incidents involvin
g Unit 
RNs Moore and Toth in this case. (See Tr. 236

239, 242

243; GC 
Exhs. 5, 9 at 1 and 3, 11, and 14 at 1, 8

9.)  
 
9
 
Respondent did not provide evidence showing when its counseling 
report first came into existence and its coaching report form was r
e-
vise

appears that by September 10, Respondent was using a revised coac
h-
ing report. Yet in December, Respondent simply crossed
-
out the word 

Exhs. 5, 11, 
and 14.)
 
10
 
While Aguilar was evasive as to whether she recalled seeing 
Nurse Representative Adams

 
name specifically identified under NICU 
on the June 25 email list of nurse representatives to Respondent, Agu
i-
lar initially admitted seeing the 
list and knowing nurse representative 
Adams was a listed 
n
urse 
r
epresentative. Observing Aguilar at hearing, 
I do not find her testimony credible that she did not know that Adams 
was a nurse representative at the time of the August 14 meeting di
s-
cussed bel
ow. (See Tr. 49

52.)
 
11
 
Aguilar was more comfortable communicating with Barker than 
with the other nurse representatives after union certification. (Tr. 139

140.) 
 
bilities as a supervisor in a unionized workplace. (Tr. 38, 44, 
56; GC Exh
.
 
8 at p.
 
2.) 
 
C. 
Karin Moore

s August 14 Investigatory Interview
 
1. 
Events leading to August 14 meeting
 
Karin Moore (Moore) was employed by Respondent as a 
NICU RN from July 2009 until April 2011. (Tr. 157.) She was 
supervised by Director Aguilar like all other unit 
RNs.
12
 
(Tr. 
39, 157.) After certification in June, Moore was a unit RN and a 
nurse representative like Adams and Barker. (Tr. 135

136.)  
 
Early Saturday morning on August 14, Moore arrived at her 
work to find out that on her previous day shift on Friday, sh
e 
had mistakenly connected the wrong intravenous (IV) line co
n-
taining sugar solution to a premature infant

s umbilical arterial 
line. (Tr. 46, 158.) This error destabilized the baby

s blood 
sugar and during the night medical intervention became nece
s-
sary t
o correct the problem compounded by the fact that anot
h-
er RN, Donald Tanner (Tanner), following Moore in the care of 
the infant, also did not immediately recognize the problem 
which delayed corrective action until sometime Friday night.  
(Tr. 47, 158

159, 
162, 174; CP Exh. 1.) 
 
On discovering her serious mistake, Moore felt panicked and 
was very upset about the incident though by the start of her 
shift Saturday morning the baby

s condition had stabilized and 
temporary or relief Charge Nurse Smitha Philip (T
CN Philip) 
assigned Moore to return to her care of the infant. (Tr. 159

160, 165

166.)  After learning that Supervisor Aguilar was 
called in to the hospital and anticipating an investigative mee
t-
ing resulting from her mistake, Moore approached Nurse Re
p-
resentative Adams Saturday morning at approximately 7 a.m. 
and asked her if she could accompany her to any meeting with 
Aguilar as her nurse representative. (Tr. 145

146, 161

162.) 
Nurse Representative Adams agreed to assist Moore as a nurse 
representative
 
and the two nurses continued their regular nurse 
duties awaiting the anticipated meeting with Aguilar some time 
later that morning. (Tr. 134

135, 145

146, 161.) 
 
As stated above, Aguilar learned of the incident involving 
Moore

s mistake early on the morni
ng of Saturday, August 14, 
when she received a telephone call at her home on her day off. 
(Tr. 45

46.) Aguilar went to the hospital early Saturday mor
n-
ing to find out more about the incident from the charge nurse, 
patient chart notes, and later
-
planned int
erviews with Tanner 
and Moore. (Tr. 46

47, 162.)  Aguilar also organized a staff 

13
 
to discuss the previous day

s medication error and a 
reminder to double check that IV lines were connected correc
t-
ly. (Tr. 47.)   
 
The timing of Aguilar

s actions is
 
not in dispute as she a
r-
rived at the hospital at approximately 8 a.m. (Tr. 46, 151.) 
Aguilar then spent approximately 30 minutes talking to Swanda 
George, the charge nurse who had contacted her about the 
emergency, and reviewing information about the inci
dent from 
                    
 
12
 
While Director Aguilar supervised all of Respondent

s NICU 
RNs, permanent and temporary cha
rge nurses also provided daily input 
and evaluated unit RNs like Moore and Toth. (See fn. 15 below.) 
 
13
 
An informal meeting wherever a group of nurses can gather at the 
hospital for communications and discussions for improvement and 
training. 
 
 DECISIONS OF THE NAT
IONAL 
LABOR RELATIONS BOAR
D
 
 
464
 
patient chart notes, medication orders, and other nurses

 
notes. 
(Tr. 47.) Aguilar requested that Tanner and Moore meet with 

lasted an additional 5 minutes and Aguilar then waited app
ro
x-
imately 15 minutes for the off going shift to finish giving p
a-
tient reports to the new shift. (Tr. 47

48, 85.) 
 
Aguilar next met briefly with night shift RN Tanner as part 
of her investigation before asking Moore if she was ready to 
meet as part of her 
investigation of the incident. (Tr. 47

49, 
162.) This took place approximately 45

60 minutes after Agu
i-
lar

s arrival at the hospital and Moore responded that she was 
ready to meet. (Tr. 49, 56

57.) Sometime between the time 
Moore asked Nurse Representative
 
Adams to be present at the 
anticipated meeting and the time of the actual meeting, Moore 
requested and Aguilar agreed that Nurse Representative Adams 
could attend the meeting as her representative. (Tr. 49

50, 56, 
162; GC Exh. 3 at 2.)
 
2. 
Moore

s investig
atory meeting with Director/Supervisor 
Aguilar
 
Aguilar

s stated purpose for her meeting with Moore was 


s] side of the story of what 

proceed to her office for the an
ticipated meeting, Nurse Repr
e-
sentative Adams was performing her regular nurse duties 
changing out an IV bag or assisting a physician who was ge
t-
ting an update on his infant patient

s condition including r
e-
viewing lab reports and 
X
-
rays

either procedure ex
pected to 
take no more than 5 to 10 minutes to complete. (Tr. 57

58, 84, 
147

149, 163.)  Nurse Representative Adams was only a few 
cribs away from Moore and Aguilar at this time. (Tr. 57, 61, 
147.)  
 
Rather than: (1) waiting no more than 5

10 minutes for 
N
urse Representative Adams to complete her duties and join 
the meeting; or (2) communicating in any way with Adams, 
only two cribs away, her readiness to meet; (3) inquiring as to 
when Nurse Representative Adams would be ready to meet; or 
(4) advising Moore
 
that the Respondent would not proceed with 
the interview unless Moore was willing to go without Nurse 
Representative Adams, Aguilar instead decided on her own that 
Moore did not need a nurse representative and could get by 

he investigatory meeting.
14
 
(Tr. 
57

63, 85, 147, 163.) Aguilar also told Moore that Moore had 
no right to insist on Adams being her nurse representative and 
that, instead, anyone could act for her. (Tr. 163, 166.) Aguilar 
also admitted that she did not expl
ain to Moore her distinction 

always Aguilar


t-

Moore.
15
 
(Tr. 59, 62

63.)  
 
                    
 
14
 
Aguilar ad
mits that she reverted to her preunion certification wi
t-
ness at meetings practice while heading with Moore to her office. (Tr. 
57


 
15
 
Aguilar

s attempt to convince me that she asked Moore what fun
c-
tion

witness or Nur
se Representative

she wanted Nurse Represent
a-
tive Adams to serve was not credible given her demeanor, the fact that 
she was guessing as to Moore


of this alleged reference in her August 14 notes of her meeting with 
In place of Nurse 
Representative Adams, Aguilar selected 

next to Aguilar when she decided to conduct the meeting wit
h-
out Nurse Representative Adams. (Tr. 162

163.) Both Aguilar 
and  TCN Phillip then proceeded to co
nduct an interrogation of 
Moore in Aguilar

s office.
16
 
(Tr. 123, 163

164, 167

168; CP 
Exh. 1.) When TCN Philip entered the office with Moore, 

her to listen, but not speak, during the conversation
 
between her 
and Moore. (Tr. 59, 123, 164.) Moore did not say anything in 
response. (Tr. 164.) 
 
Moore credibly explained that she did not respond and did 
not object to TCN Philip

s presence at the meeting because she 
was upset with herself for having made 
the error and was afraid 
about whether she would lose her job or whether there would 
be long
-
term effects on the baby. (Tr. 165

167.) Aguilar then 
turned to Moore and repeatedly asked why she wanted someone 

 
is not even 

17
 
(Tr. 164.) When Moore was finally allowed to 
respond, she convincingly explained to Aguilar that she unde
r-
stood from the Union that unit RNs had a right to call a nurse 
representative into a disciplinary meeting if any of the unit 
RNs 
were being called in for such meeting that could lead to disc
i-
pline. (Tr. 165.) Aguilar repeated that Moore had no right to a 
nurse representative. (Tr. 167.)      
 
Throughout the meeting, TCN Philip did as she was told and 
said nothing, took no notes,
 
and made no record of the meeting. 
(Tr. 125.) In fact, TCN Philip could not even say with certainty 
that Moore had approved her presence at the meeting and could 


No

 
to a 

witness.


124.) 
 
                                 
 
Moore, and Aguilar

s later testimony showing her confusion as to the 
role of nurse representatives after the June union certification. (See Tr. 
36, 81, 134, 136

137, 138

139, 144, 247; CP Exh. 1.) Moreover, TCN 
Philip, the August 14 charge nurse who Aguila
r selected to act as a 


s nurse 
representative, credibly explained that she never heard of Aguilar

s 

t-
ings. (Tr. 130.)  Consequently
, I reject Aguilar

s attempt to distinguish 
an alleged and unsupported procedure of interrogation at Respondent

s 
human relations office with a nurse representative from her continued 
practice of allowing silent RN witnesses to join in during her investig
a-
tions in August.  
 
16
 
TCN Philip was assigned as a temporary or relief charge nurse on 
August 14 and assigned Moore to work with the same patient involved 
in the incident the day before. (Tr. 115, 118, 159

160, 165

166.) TCN 
Philip worked as a relief charge
 
nurse an uncertain frequency varying 
from no work to twice a week for the past 3 years. (Tr. 118.) Except for 
issuing written discipline and hiring or firing employees, as a temp
o-
rary or relief charge nurse, TCN Philip

s duties were the same as a 
permanen
t charge nurse with the following supervisory duties: (1) takes 
reports from previous shift charge nurses; (2) assigns patients and d
u-
ties to RNs; (3) assigns her own patients; (4) reports dangerous patient 
incidents directly to Aguilar; and (5) prepares p
erformance evaluations 
for all RNs including other charge nurses for submittal to Aguilar. (Tr. 
86

88, 121

122; GC Exh. 12 at 4.)  
 
17
 
Even during the second day of her testimony, Aguilar maintained 
her unsupported position that the Union
 
was not yet in the hospital 
despite the June certification. (Tr. 252

253.) 
 
 LAS PALMAS MEDICAL C
ENTER
 
 
 
465
 
The meeting lasted for 15

30 minutes. (Tr. 125, 167.) The 
only interruption occurred when Aguilar

s telephone rang and 
went unanswered. (Tr. 168.) Moore was interrogated with a 
series of questions coming from Aguilar so fast that Moore 
could not answer one before Aguilar leveled an
other. (Tr. 167

168.)
 
Sometime during Moore

s meeting with Aguilar, Nurse Re
p-
resentative Adams was notified by a fellow nurse coming to the 
bedside of the baby she was caring for and informed her that 
Aguilar and Moore had left for a meeting without Adams.
 
(Tr. 
147.) 
 
Adams went looking for Moore. (Tr. 149.) Nurse Repr
e-
sentative Adams tried to attend the meeting between Aguilar 
and Moore and placed a call to Aguilar

s office which Aguilar 
did not pick up. (Tr. 153, 168.) Later, after the meeting had 
conclud
ed, Aguilar returned Nurse Representative Adams

 
telephone call and told her that her participation in the invest
i-
gatory meeting with Moore was unnecessary because the mee
t-
ing was over.
18
 
(Tr. 154

155.)     
 
After awhile during the heated interrogation, Moo
re broke 
down and began to cry. (Tr. 169.) Aguilar explained to Moore 
the possible discipline she faced as a result of the incident i
n-
cluding discipline handed down from Respondent and/or the 
Board of Nursing. (Tr. 169

170.) After the meeting ended at 
appr
oximately 9:30 a.m., Aguilar stayed at the hospital for at 
least another 45 minutes and spent time drafting an email to the 
u
nit RNs which she sent at 10:18 a.m. (CP Exh. 2.) Respondent 
admits that Moore had reasonable cause to believe that her 
meeting wit
h Aguilar could result in discipline. 
(
GC Exh. 1(i).
)
 
 
D. Aguilar

s Admitted Confusion with Union Representatives 
After the June Certification
 
In late August, Aguilar approached Nurse Representative 
Barker in the employee lounge with questions concerning t
he 
role of 
n
urse 
r
epresentatives to assist 
u
nit RNs at meetings with 
management. (Tr. 136

137.) At that time, Aguilar opined that 
Nurse Representatives could not talk or participate at such 
meetings just the same as Aguilar

s own practice had prohibited 
RN
 

t-
ings 
before 
u
nion certification. (Tr. 136

138.) Aguilar further 
expressed to Nurse Representative Barker her belief that the 
Union

s role through its nurse representatives in these meetings 
was bein
g blown out of proportion and that Aguilar admittedly 
wanted clarity as she did not fully understand what role nurse 
representatives fulfilled 
after
 
the new union certification. (Tr. 
138

139; 251.)
19
 
Barker explained to Aguilar that, instead, 
                    
 
18
 
At hearing, Aguilar did not recall whether the phone rang during 
her meeting with Moore and TCN Philip but Respondent, instead, 
argues that the call from Nurse Representative Ad
ams did not take 
place. (Tr. 251

252; R
.
 
Br. at 5.) I find Nurse Representative Adams

 
testimony particularly credible over Aguilar

s testimony given the fact 
that Adams

 
testimony is more consistent with trial testimony and she 
testified against her own i
nterests as at the time of trial she remained 
employed at Respondent and must continue to face Director Aguilar as 
her immediate supervisor after trial. See 
S.E. Nichols, Inc
., 284 NLRB 
556 fn. 2 (1987) (Current respondent employee

s testimony more reli
a-
bl
e because it is given against his interest to remain employed by R
e-
spondent.). 
 
19
 
Aguilar did not recall discussing nurse representatives

 
roles with 
Barker as Barker explained. (Tr. 251.) After viewing the demeanor of 
nurse represen
tatives

 
roles are more than mere witnesses and 
they can actually attend investigative meetings with Respon
d-
ent

s management and the unit RN under investigation, take 
notes, be cognizant that the unit RN

s rights are not being vi
o-
lated, and talk to managem
ent and try to resolve issues on b
e-
half of the unit RN. (Tr. 134, 136

137, 144.)      
 
E. 
Ida Toth

s October 13 Investigatory Interview 
 
Ida 
(
Cathy
)
 
Toth (Toth) has been employed at Respondent as 
an RN for approximately 25 years working in the nursery sinc
e 
1998. (Tr. 183.) Toth works the night shift and is also a me
m-
ber of the Union as a unit RN and is supervised by Director 
Aguilar. 
 
In early September, Aguilar claims she heard from two RNs 
in Respondent

s post
-
partum department that a new mother in 
their
 
department was complaining of an incident where Toth 
allegedly telephoned the new mother in her hospital room with 

your baby crying? Your baby is crying because the post
-
partum 
nurses won

t pick u


66.)  Aguilar further 
explained that she interviewed the nurses and the new mother 
about the alleged incident and took notes of these conversations 
as is her custom and practice. (Tr. 68, 94, 189.) 
 
On September 15, Aguilar wanted to 
get Toth

s side of the 
story and conduct an investigatory meeting so she sent Toth an 
email stating that she wanted Toth to set up an appointment 
with her and that they needed to talk.
20
 
(Tr. 67, 93, 185; GC 
Exh. 6 at 3.)  On September 20, Toth inquired fur
ther and r
e-

talk with me about? I



with you about a patient complaint the other night. Please 
sc
hedule an appointment with me. I don

t know your schedule, 
but let me know and I will come in early or stay late. Please 


3.) Toth delayed her r
e-
sponse to Aguilar and credibly explained that the anticipated 
meeting could 
potentially involve discipline so she tried to 
arrange for a union representative to be present. (Tr. 186.)
 

t-
ing that you would like to have with me possibly lead to me 
being disciplined? If so, I wo
uld like to have a union rep. pr
e-
sent. I can meet with you on [F]riday, tomorrow, if you like, 
                                 
 
both Aguilar and Nurse Representative
 
Barker at trial, I find Barker to 
be the more credible witness due to the ease and clarity of her recolle
c-
tion of the employee lounge incident with Aguilar and Aguilar

s admi
s-

e-
sentatives
 
as of late August since the Union



own interests as at the time of trial she remained employed at Respon
d-
ent and must continue to face Director Aguilar as her im
mediate supe
r-
visor after trial. See
 
S.E. Nichols, Inc
., 
supra at fn. 2
 
(Current respon
d-
ent employee

s testimony more reliable because it is given against his 
interest to remain employed by respondent.).
 
20
 
Toth appeared credible when she remarked that the e
mail request 
from Aguilar to set up a meeting was unusual as Aguilar typically 
called nurses if she wanted to speak with them. Toth became concerned 
by the unusual email from Aguilar that something more serious might 
have happened. (Tr. 186.)
 
 DECISIONS OF THE NAT
IONAL 
LABOR RELATIONS BOAR
D
 
 
466
 

21
 
(GC 
Exh. 6 at 2.) Despite admitting at trial that Toth would have 
been disciplined depending on her actual 
response at the mee
t-
ing to the alleged incident, later on October 7, Agui
lar replies: 

.
 
. . .
 
I just need to ask you some questions. When 


94; GC Exh. 6 at 2
.) 
 
From this reply, Toth reasonably believ
ed at that time that the 
meeting with Aguilar was not about Toth

s own work conduct 
but, instead, involved some other person or incident that Agu
i-
lar needed Toth

s input. (Tr. 187.)  
 
On October 13, after a few more email exchanges, Aguilar 
and Toth finall
y met in Aguilar

s office for about 10

15 
minutes without Toth having a nurse representative present.
22
 
(
Tr. 188, 191.
)
  
Aguilar began the meeting by recounting the 
alleged incident involving the new mother and her crying baby 
in the post
-
partum unit and a 
nurse allegedly calling the mother 
so she could hear her baby

s cries because the post
-
partum 
nurses would not pick up the baby. (Tr. 188.) 
 
Toth convincingly explained that because Aguilar recounted 
the alleged incident in an accusatory tone without ident
ifying 
Toth as the nurse who made the alleged phone call to the new 
mother, Toth responded to Aguilar

s recount of the alleged 
incident by telling Aguilar that she was not the nurse who made 
the call. (Tr. 188

189, 191.)  Aguilar responded by telling Toth 
that the new mother had identified Toth by name and, after 
Toth further defended herself with a second denial, Aguilar 



When asked by Toth if she had any documented proof of her 
allegations, Agu
ilar claimed to have lost all her paperwork and 
could not recall the name of the new mother or whether she met 
her in her office or spoke to her over the phone. (Tr. 68, 189

190.) Aguilar admitted to Toth at their meeting and again at 
trial that she would 
have imposed more severe consequences on 
Toth if she had either not lost her interview notes and pape
r-
work or if Toth admitted doing what was alleged in the patient 
com
plaint. (Tr. 68, 93

94, 190

191.) 
 
At the conclusion of their meeting, Aguilar presented
 
Toth 
with a pre
-

Toth had not seen before, which memorialized the incident, 
required both to sign, and recommended that Toth retake the 
customer service (AIDET) training because Toth had not co
m-
plied with AI
DET practices and expectations required of R
e-
spondent

s nurses. (Tr. 190; GC Exh. 11.) At the bottom of the 

s-
arez
-
Aguilar, this is not a counseling. No paperwork available 
concerning this alleged in

explained that she wrote this because she felt deceived by 
Agu
i
lar

s earlier email statement that the meeting would not 
                    
 
21
 
Apparently 
some time between Aguilar

s initial September 15 
email request to Toth to set up a meeting and Aguilar

s October 7 reply 
referred to below, Aguilar claims she lost all of her notes and pape
r-
work from the new mother and the two nurses she interviewed about 
the alleged incident involving Toth. (Tr. 68, 94, 189.)
 
22
 
When asked why Aguilar did not offer Toth a witness for the 
meeting as she had done with the Moore investigatory meeting as her 
custom and practice, Aguilar responded that Toth hadn

t asked for a 
wi
tness, she had asked for a representative and Aguilar still needed to 
get Toth

s side of the story. (Tr. 93.
)
 
 
end in discipline and she wanted anyone reading this coaching 
report to know that Aguilar had dece
ived her. (Tr. 193.) 
 
III
.
  
DISCUSSION AND ANALY
SIS
 
A.  Credibility
 
The key aspects of my factual findings above with respect to 
various incidents and meetings between Respondent

s director 
and supervisor, Aguilar and her staff RNs incorporate the cre
d-
ibility determinations I have made after carefully considering 
the record in its entirety. The testimony concerning the material 
events in 2010 contain sharp conflicts. Evidence contradicting 
the findings, particularly testimony from Aguilar, has been 
cons
idered but has not been credited.
 
My credibility resolutions have been formed by my consi
d-
eration of a witness

 
opportunity to be familiar with the su
b-
jects covered by the testimony given; established or admitted 
facts; the impact of bias on the witness

 
t
estimony; the quality 
of the witness

 
recollection; testimonial consistency; the pre
s-
ence or absence of corroboration; the strength of rebuttal ev
i-
dence, if any; the weight of the evidence; and witness demeanor 
while testifying. More detailed discussions o
f specific credibi
l-
ity resolutions appear herein in those situations that I perceived 
to be of particular significance.
 
The facts concerning Aguilar

s admitted confusion about the 
Union

s 
Weingarten
 
rights after the June certification as r
e-
called by Nurse 
Representative Barker and described by her 
were most convincing as it consistently explains Aguilar

s u
n-
lawful behavior toward both Moore and Toth. 
 
Barker

s demeanor at trial was impressive. Nurse Repr
e-
sentative Barker has worked under Respondent

s dire
c-
t
or/supervisor, Aguilar for almost 4 years and was still supe
r-
vised by her at the time of the hearing. Nurse Representative 
Barker

s chronology of events and detailed recollection of 
Aguilar

s confusion and outright refusal to recognize and allow 
Weingarten
 
rights at her August 14 and October 13 investigat
o-
ry interviews was quite credible especially when verified by 
Nurse Representative Adams, Moore, and Toth.
 
I found key elements of the testimony given by Respondent

s 
principal witnesses, Aguilar and Meeks,
 
that conflict with the 
testimony of unit witnesses unworthy of belief especially given 
Aguilar

s obvious deception toward Toth and the misrepresen
t-
ed circumstances resulting in their October 13 meeting. As 
referenced above, I further find that Aguilar inc
orrectly b
e-
lieved that the Union did not have any rights to represent unit 
RNs in investigatory meetings until a formal collective
-
bargaining agreement was firmly in place.  
 
Also, I reject Aguilar

s unbelievable attempt to break her 



s 
office without Respondent

s HR representative where a nurse 


e-
sentative would be allowed to attend on beh
alf of a unit RN. 
(See Tr. 56

57.) In addition, I further find Aguilar noncredible 
with her statements in the Toth incident that she had lost all her 
paperwork and could not recall the name of the new mother or 
whether she even met her in her office or spo
ke to her over the 
phone. In virtually all of the significant instances, reliable do
c-
 LAS PALMAS MEDICAL C
ENTER
 
 
 
467
 
umentary evidence failed to support accounts provided by R
e-
spondent

s key witnesses.
 
Adams, Moore, and Toth were also credible witnesses as 
they were earnest, genuine, and
 
their testimonies were reason
a-
ble and consistent with the record. In addition, they appeared 
serious and respectful of the hearing process. In contrast, Agu
i-
lar appeared scattered, unorganized, and had less reliable reco
l-
lection than the other witnesses. 
Also, TCN Phillip testified 
reluctantly and was very soft spoken in her demeanor which 
gave me the impression that she preferred saying a little as 
possible in fear of possibly upsetting Respondent

s manag
e-
ment if she said something that hurt their case. 
 
B.  General 
Weingarten
 
R
ight
 
In 
NLRB v. Weingarten
, 420 U.S. 251 (1975), the Supreme
 
Court upheld the 

Board

s construction that Section 7 creates a 
statutory right in an employee to refuse to submit without union 
representation to an interview which the e
mployee reasonably 
fears may result in his discipline.

23
 
The Court also upheld the 
contours and limits of the statutory right shaped by the Board in 
prior decisions:
 
First, the right adheres in Section 7

s guarantee of the
 
right of 
employees to act in 
concert for mutual aid and
 
protection
. . . .  
 
Second, the right arises only in situations
 
where the employee 
requests representation. . . . Third, the employee

s right to r
e-
quest representation as a condition of participation in an inte
r-
view is limited to
 
situations where the employee 
reasonably 
believes the investigation will result in disciplinary action 
. . . 
. [Emphasis added.] Fourth, exercise of the right may not i
n-
terfere with legitimate employer prerogatives. Fifth, the e
m-
ployer may carry on its in
quiry without interviewing the e
m-
ployee, thus leaving to the employee the choice between ha
v-
ing an interview unaccompanied by his or her representative, 
or having no interview and foregoing any benefits that might 
be derived from one. Sixth, the employer h
as no duty to ba
r-
gain with any union representative who may be permitted to 
attend the investigatory interview. 
[
Id. at 256

259.
]
 
In 
Quality Mfg. Co
., 195 NLRB 197, 199 (1972), cited with 
approval by the Supreme Court in its 
Weingarten 
decision, the 
Board
 
said:
 
This seems to us to be the proper rule where as here,
 
the inte
r-
view, whether or not purely investigative, concerns
 
a subject 
matter related to disciplinary offenses. We would not apply 
the rule to such run
-
of
-
the
-
mill shop
-
floor conversation as, fo
r 
example, the giving of instructions or training or needed co
r-
rections of work techniques. In such cases there cannot no
r-
mally be any reasonable basis for an employee to fear that any 
adverse impact may result from the interview, and thus we 
would then se
e no reasonable basis for him to seek the assi
s-
tance of his representative.
 
                    
 
23
 
Even an employee

s request for the assistance of a representative 
from a newly elected but not yet certified union must be honored by the 
emplo
yer under 
Weingarten.  ITT Corp. Lighting Fixtures Division
, 261 
NLRB 229 (1982), enf. granted in part and denied in part 719 F.2d 851 
(6th Cir. 1983).  
 
The Board and the courts, however, have had difficulty in 
determining under what circumstances a reasonable basis exists 
for believing that the investigatory interview will result
 
in di
s-
ciplinary action. 
AAA Equipment Service Co
., 238 NLRB 390 
(1978), enf. denied
 
598 F.2d 1142 (8th Cir. 1979); 
Good Hope 
Refineries, Inc. v. NLRB
, 620 F.2d 57 (5th Cir. 1979), cert. 
denied
 
 
449 U.S. 1012 (1980). 
 
Thus, even a conversation between a su
pervisor and an e
m-
ployee about improving the employee

s production may trigger 
Weingarten
 
rights if sufficiently linked to a real prospect of 
discipline for poor production. 
Quazite Corp
., 315 NLRB 1068 
(1994).
24
 
Moreover, 
Weingarten
 
rights are applicable e
ven at a 
disciplinary interview if the employer engages in investigatory 

s-

Baton Rouge Water Works Co
., 
246 NLRB 995, 997 (1979).  Furthermore, the Board has held 
that
 
where an employer informs an employee of a disciplinary 
action and then questions the employee to seek information to 
bolster that decision, the employee

s right to representation 
applies. 
Becker Group, Inc.
, 329 NLRB 103, 107 (1999).
 
In 
Titanium Metals C
orp
., 34
0 NLRB 766 (2003), enf. in 
part
 
392 F.3d 439 (D.C. Cir. 2004), 340 NLRB 766, the Board 
held that an employer unlawfully denied an employee

s request 
for a union representative at a meeting, even though the e
x-
pressed purpose of the meeting was simpl
y to inform the e
m-
ployee of a decision regarding discipline that the employer had 
already made. The Board found that the employee had a right to 
a union representative

s presence because the employer went 
beyond its stated purpose by interrogating and 
searching the 
employee for newletters in an attempt to support its decision to 
discipline him. 
 
Even if the employee at issue is an officer of the union, the 
employee is still entitled to union representation if requested. In 
United States Postal Service
, 
345 NLRB 
426
 
(2005), the Board 
held that the employer violated Section 8(a)(1) when it refused 
to allow an employee, a union steward, to apply his 
Weingarten 
rights prior to an investigatory interview.  
 
The employee

s right to the assistance of a union re
present
a-
tive arises only upon the request of the employee; the employer 
has no duty to inform the employee of the right. 
NLRB v. New 
Jersey Bell Telephone Co
., 936 F.2d 144 (3d Cir. 1991). Once 
an employee makes a valid request for union representation, th
e 
employer is permitted one of three options: (1) grant the r
e-
quest; (2) dispense with or discontinue the interview; or (3) 
offer the employee the choice of continuing the interview una
c-
companied by a union representative, or of having no interview 
at all,
 
thereby foregoing any benefit that the interview might 
have conferred on the employee. 
Roadway Express, Inc
., 246 
NLRB 1127 (1979). The employer, however, may not continue 
the interview without granting the requested union represent
a-
                    
 
24
 
In contrast, see 
Southwestern Bell Telephone Co
., 338 NLRB 552 
(2002), where the Board found that th

that [the employee] could have reasonably believed that the . . .  mee
t-

that the employer disciplined employees for low production perfo
r-
mance and, even if 
the manager had referred the employee to the EAP 
program, the EAP was a benefit provided for the employees and not a 
form of discipline. 
 
 DECISIONS OF THE NAT
IONAL 
LABOR RELATIONS BOAR
D
 
 
468
 
tion unless the employ

e-
sented 
after
 
having been presented by the employer with the 


United States Postal Service
, 241 NLRB 141, 142 
(1979)
 
(
emphasis in original
); see a
lso 
Penn Dixie Steel Corp
., 
253 NLRB 91 (1980).       
 
An employer violates Section 8(a)(1) of the Act by procee
d-
ing with an investigatory interview without the union repr
e-
sentative, after the employee has requested union represent
a-
tion, even if a fellow e
mployee monitors the interview as a 
witness. 
Williams Pipeline Co
., 315 NLRB 1 (1994)
 
(where 
lone union steward was unavailable at time employer conduc
t-
ed interview, presence of fellow employee did not satisfy e
m-
ployee

s right to be represented by agent of
 
exclusive repr
e-
sentative of employees). Moreover, the employer cannot insist 
that the union representative be merely an observer but must be 

s-

Washoe Medical Cente
r, 
Inc
., 348 NLRB 361 (2006); 
Barnard College
, 340 NLRB 934 
(2003). 
 
Weingarten
 
does not require an employer to postpone an i
n-
terview because the specific union representative the employee 
requests is absent, so long as another union representative is 
avai
lable at the time set for the interview. However, where the 
employee

s chosen union representative is available, the e
m-
ployer violates Section 8(a)(1) by insisting that another union 
representative more to the employer

s liking represent the e
m-
ployee. 
Cons
olidated Coal Co
., 307 NLRB 976 (1992). 
 
Once a union is certified by the Board, a union enjoys a pr
e-
sumption of continuing majority support, and the employer has 
a corresponding continuing obligation to recognize and
 
bargain 
with the union. 
Minn
-
Dak Farme
rs Cooperative
, 311 NLRB 
942, 949 (1993); 
Burger Pits Inc.
, 273 NLRB 1001 (1984). 
Here, as explained below, Aguilar was ignoring recognition of 
the Union by failing to provide Unit RNs Moore and Toth their 
Weingarten 
rights.
 
C. 
Moore Was Unlawfully Denied 
Her Weingarten Rights
 
Respondent has stipulated, and I find, that the investigatory 
interview that Moore was to have with Aguilar on August 14 
could have resulted in Moore being disciplined. 
(
Tr. 60, 161; 
GC Exh. 1(i).
)
 
I further find that Moore validly re
quested A
d-
ams to be her 
n
urse 
r
epresentative and expressed that desire to 
Respondent who was aware that Adams was a designated nurse 
representative. (T
r. 49

52; GC Exh
.
 
3 at 2.) Moreover, an e
m-
ployee has only to ask once for her union representative to i
n-
v
oke the right to representation. 
Ball Plastics Division
, 257 
NLRB 971, 976 (1981). Respondent did not cancel the invest
i-
gatory interview but went forward with it. Respondent

s arb
i-
trary timing of the proposed interview and its refusal to let 
Nurse Represen
tative Adams, who was present but briefly o
c-
cupied, to represent Moore at the investigatory interview was a 
violation of Section 8(a)(1) of the Act. See 
GHR Energy Corp
., 
294 NLRB 840 (1989)
 
(Violation of the Act found to deny an 
employee his choice of rep
resentative, who was from the Inte
r-
national union and present, and force the employee to proceed 
with another representative
.
).
 
In the instant case, it would not have been a violation of the 
Act if Respondent denied Moore

s request for representation by 
Nurse Representative Adams if Adams was not present or was 
materially unavailable, and to grant the request would force a 
postponement of the investigatory interview. See 
Coca
-
Cola 
Bottling Co
., 227 NLRB 1276 (1977). But in 
the instant case as 
in 
GHR Energy 
supra, and 
Anheuser
-
Busch, Inc
., 337 NLRB 3 
(2001), enfd. 338 F.3d 267 (4th Cir. 2003), the requested repr
e-
sentative (Adams) was present, and, but for a brief delay of no 
more than 10 minutes, was ready to go forward. (Tr.
 
84, 148.) I 
do not believe that the fact that Adams was performing her 
regular RN duties for a short period of time of no more than 10 
minutes when Aguilar arbitrarily decided to conduct the inve
s-

A
guilar attempted to secure Nurse Representative Barker

s 
presence instead. Respondent presented no evidence that a short 
5

10
-
minute delay in commencing the investigatory meeting 
with Moore and Adams was somehow unreasonable especially 
given the fact that 
Aguilar spent an additional 45 minutes in her 
office 
after 
the meeting with Moore and TCN Philip.
25
 
(CP 
Exh. 2.) Rather, here, the requested Nurse Representative A
d-
ams was present and, but for no more than a 5
-
 
to 10
-
minute 
delay, was ready to go forward. H
ence, Respondent violated 
Section 8(a)(1) of the Act.
 
Although Moore had requested and informed Dire
c-
tor/Supervisor Aguilar she wanted and preferred the presence 
of Nurse Representative Adams at the investigatory interview 
on August
 
14, the evidence of rec
ord fails to show that Aguilar 
ever advised Moore that the Respondent would 
not 
proceed 
with the interview unless Moore was 
willing
 
to go forward with 
the interview unrepresented without Union Nurse Represent
a-
tive Adams, as 
Weingarten 
requires an employer 
to do. 
Weingarten
, supra. 
 
At the hearing, Aguilar tried to give the impression that 
Moore was willing to substitute TCN Phillip for Nurse Repr
e-
sentative Adams as her nurse representative. However, the 
credited evidence shows that Moore unwillingly elected
 
to go 
forward with TCN Phillip as a 
witness
 
because she did not feel 
she had the freedom to postpone the meeting without Nurse 
Representative Adams. Moore

s feeling of being constrained to 
go forward with the interview unrepresented by Adams is obv
i-
ously,
 
the very reason why 
Weingarten 
requires the employer 
to advise the requesting employee that the employer will not 
proceed with the interview 
unless 
the employee is 
willing 
to 
proceed unrepresented by the union. Since neither Aguilar nor 
TCN Philip so advi
sed Moore, it is reasonable and understan
d-
able why Moore felt constrained (conflicted) to proceed wit
h-
out Nurse Representative Adams, who was briefly unavailable 
at the arbitrary time set for the interview.
 
Additionally, an employee

s 

right to representat
ion

 
in an 
investigatory interview is an employee

s right to a represent
a-
tive who is an agent of the labor organization

which is the 
exclusive representative of the employees. 
Sears, Roebuck & 
                    
 
25
 
See also 
Anheiser
-
Busch, Inc
., supra at 8, where it was determined 
that the interview could have proceeded with only
 
minimal delay (15
-
minute delay due to lunch break was immaterial) which was insuff
i-
cient to deny the employee the representative of his choice. 
 
 LAS PALMAS MEDICAL C
ENTER
 
 
 
469
 
Co.
, 274 NLRB 230 (1985); 
T.N.T. Red Star Express
, 299 
NLRB 894
, 898 fn. 12 (1990); 
NLRB v. J. Weingarten
, supra. 
In the instant case, it is without dispute that employee TCN 
Philip was not a nurse representative, steward
,
 
or an agent of 
the Union in August when she sat in on Moore

s investigatory 
interview as a witne
ss. Moore

s involuntary election for TCN 
Philip

s presence in the interview did not transform TCN Philip 
into a union agent or nurse representative. Nor did TCN Phi
l-
ip

s presence constitute a waiver by Moore of her right to union 
representation at the inte
rview. See 
Southwestern Bell Tel
e-
phone Co.
, 227 NLRB 1223 (1977). Also in 
Super Valu Stores
, 
236 NLRB 1581, 1591 (1978), the administrative law judge 
with Board approval, described an employer

s objections, in a 
Weingarten 
situation, when a union represent
ative is not avai
l-
able by stating:
 
In this circumstance, the employer had the choice of
 
giving 
the employee time or a postponement to obtain
 
the represent
a-
tion or as the Supreme Court pointed out
 
in 
Weingarten 
. . . of 
advis[ing] the employee that it
 
will not proceed with the inte
r-
view unless the employee is willing to enter the interview u
n-
accompanied by his representative.
 
With respect to an employee going forward with the inte
r-
view without the requested union representation, the admini
s-
trative law 
judge further stated:
 
The fact that [the employee] stayed, and answered the
 
que
s-
tions put to him, did not make his participation
 
voluntary or 
constitute a waiver of his right to union
 
representation. It 
should not be a requisite of union representation th
at the lone 
employee further antagonize the employer and jeopardize his 
job by walking out of the meeting or refusing to answer que
s-
tions. [Id.]
 
At the hearing here, Moore credibly and convincingly e
x-
plained why she did not walk out of the meeting because
 
Nurse 
Representative Adams was briefly unavailable. The record 
shows that Respondent did nothing to make her feel welcome 
to walk out or to request a postponement of the interview until 
Nurse Representative Adams was available. Instead Respon
d-
ent suggeste
d and acquiesced in TCN Philip being present at 
the interview, though through Aguilar

s unlawful confusion, 
she required TCN Philip to be present merely as a witness 
without any power to document what was said or provide a
d-
vice to Moore.
26
 
 
Under such circu
mstances I do not find that because Moore 
felt constrained to go forward with the interview without Nurse 
Representative Adams, meant that she voluntarily went fo
r-
ward, or that her going forward constituted a waiver of her right 
to union representation. Se
e 
Super Valu Stores
, supra. More
o-
                    
 
26
 
See 
Williams Pipeline Co
., 315 NLRB 1 (1994) (Lone union ste
w-
ard was unavailable at time employer conducted 
interview, presence of 
fellow employee did not satisfy employee

s right to be represented by 
agent of exclusive representative of employees); see also 
Washoe Me
d-
ical Center, Inc
., 348 NLRB 361 (2006) (Employer cannot insist that 
the union representative be
 
merely an observer but must be afforded the 

employee); 
Barnard College
, 340 NLRB 934 (2003) (Same).   
 
 
ver, during the investigatory meeting, Moore was once again 
denied her 
Weingarten
 
rights when Aguilar unlawfully repeated 
that Moore had no right to a 
n
urse 
r
epresentative and refused to 
answer Nurse Representative Adams ca
ll to attend the meeting 
while it was taking place in Aguilar

s office.  
 
Consequently, based on the foregoing findings and cited l
e-
gal authority, I conclude and find that Moore validly requested 
Nurse Representative Adams be her representative at the u
p-
co
ming investigatory meeting with Aguilar and Aguilar went 
forward with the investigatory interview without the presence 
of Nurse Representative Adams, without affording Moore the 
brief time necessary to have Nurse Representative Adams a
t-
tend the meeting, an
d without Respondent having advised her 
that the Respondent would not proceed with the interview u
n-
less Moore was willing to go forward unrepresented by the 
Union. I further find that such conduct by the Respondent co
n-
stituted an interference with, a restr
aint on, and coercion against 
the exercise of employee

s Section 7 rights, in violation of Se
c-
tion 8(a)(1) of the Act.
 
D. 
Toth 
w
as 
a
lso Unlawfully Denied Her Weingarten Rights
 
The record evidence is uncontroverted that in response to 
Toth

s October 7 email
 
question about potential discipline ari
s-
ing from the anticipated investigatory interview, Aguilar either 
remained confused and ignored that Toth even had 
Weingarten
 
rights, just the same as she had done with Moore in August, or 
Aguilar plain
ly lied to Tot

No, it is no

 
. . .
 
I 

 
At trial, Aguilar admitted that she, in fact, was prepared to 
hand out more severe discipline to Toth depending on Toth

s  
telling her side of the story at t
he scheduled October 13 invest
i-
gatory interview. (Tr. 67.) Thus, Toth had ample reason to b
e-
lieve she could or would be subjected to disciplinary action 
because of Aguilar

s admission and the unusual means Aguilar 
chose to communicate with Toth. Any contra
ry finding would 
violate public policy by allowing a supervisor

s deception to 
defeat a union employee

s 
Weingarten
 
rights. Moreover, b
e-
cause the employer first determines whether to permit union 
representation, it must bear the risk for falsely 
characterizing 
the nature of the interview. Consequently, I find that Respon
d-
ent violated Section 8(a)(1) of the Act by the actions of its s
u-
pervisor, Aguilar, in denying employee Toth her union repr
e-
sentation upon her request before Aguilar sought informa
tion 
from Toth at the investigatory meeting. 
 

between Aguilar and Toth was not an interview as Aguilar 
sought no information from the employee, but rather involved 
Aguilar simply communicating to
 
Toth her need for additional 
customer service training. However, Aguilar

s own admission 
indicates that she was seeking information and inquiring of 
Toth about whether she would admit to Aguilar

s undocumen
t-
ed version of facts concerning the patient compl
aint. Linked as 
this was with the threat of further discipline if Toth admitted to 
calling the new mother by phone for her to hear her crying 
baby, I find that this was an investigatory interview to learn 
Toth

s own version of facts surrounding the patient
 
complaint 
and I further find that Toth had a reasonable basis for believing 
that this meeting could lead to discipline. See 
Quazite Corp
., 
 DECISIONS OF THE NAT
IONAL 
LABOR RELATIONS BOAR
D
 
 
470
 
315 NLRB 1068, 1069

1070 (1994) (Even conversation b
e-
tween a supervisor and an employee about improving the e
m-
ployee

s production may trigger 
Weingarten
 
rights if sufficien
t-
ly linked to a real prospect of discipline for poor production). 
 
Moreover, contrary to Respondent

s argument, I further find 
that Carrillo

s admission that Respondent used its Coaching 
Reports (reco
rded in its employees

 
files and maintained by 
Aguilar) to discipline employees who accumulated an unstated 
number of such reports proves that the Coaching Report d
i-
rected at Toth could be used against Toth as a form of disc
i-
pline, and was not merely an ed
ucational or training tool.
27
 
As 
such, this combined with Aguilar

s admission that Toth was 
exposed to more severe discipline depending on what Aguilar 
elicited from Toth during the course of her obtaining Toth

s 
side of the story, I further find that the O
ctober 13 meeting 
between Toth and Aguilar was a disciplinary interview trigge
r-
ing Toth

s 
Weingarten
 
rights. 
 
Because: (1) these Coaching Reports were not simply used 
as an educational or training benefit but, instead, were a form of 
discipline dutifully m
aintained and recorded in Respondent

s 
employees

 
records for future use, if necessary, in Aguilar

s 
shadow files; and (2) Aguilar lied to Toth about the nature of 
their investigatory meeting

this case is factually distinguish
a-
ble from the facts in 
Baton R
ouge Water Works,
 
Success Vi
l-
lage Apartments
,
 
and other cases cited by Respondent.
 
In sum, I find that because Respondent admittedly engaged 
in conduct beyond merely informing Toth of a previously made 
disciplinary decision, the Coaching Report, the full p
anoply of 
protections accorded Toth under 
Weingarten 
is
 
applicable. 
Thus, I find that because Respondent informed Toth of the 
disciplinary Coaching Report action and then sought facts or 
evidence in support of that action, and attempted to have Toth 
admit 
her alleged wrongdoing, Toth

s right to union represent
a-
tion attached. See 
Baton Rouge Water Works, 
supra at 997; 
Manor Care of Easton
, 356 NLRB 
202
 
(2010). The interrog
a-
tion took place in a supervisor

s office. Also, based on 
Becker 
Group
, 
Inc
.
,
 
supra, I 
find Respondent violated Section 8(a)(1) 
when Aguilar went beyond informing Toth of the disciplinary 
Coaching Report and elicited Toth

s side of the story to dete
r-
mine whether to impose more severe discipline concerning the 
patient complaint in the absence
 
of a union representative.
 
E.  
TCN Philip 
w
as 
n
ot a Supervisor 
w
hen She 
m
et with 
 
Moore and Aguilar
 
The Acting General Counsel urges that remedial relief here 
be expanded in its favor due to the egregious nature of repla
c-
ing Nurse Representative Adams wit
h alleged supervisor TCN 
Philip at the meeting between Moore and Aguilar. 
 
                    
 
27
 
While normally there is not a reasonable basis to believe that a 
coaching woul
d lead to an adverse impact (
Weingarten, 
supra at 247

258), here
,
 
Carrillo admitted that Respondent

s Coaching Reports were 
recorded in its employees

 
files maintained by their supervisor, Aguilar, 
and that these reports could be used against an employee i
n a discipl
i-
nary action. (Tr. 227

229, 238

239.) Contrary to Respondent

s arg
u-
ment, Toth credibly responded that she did not know at the October 13 
interview whether any negative consequences could flow from the 
Coaching Report though she believed it was a
 
disciplinary form. (Tr. 
196

197.)     
 
Under Board and Supreme Court precedent, in order to be a 
statutory supervisor, an individual must have the authority to 
effectuate or effectively recommend at least one of the supe
rv
i-
sory indicia enumerated in Section 2(11) of the Act, using i
n-
dependent judgment in the interest of the employer. 
Oakwood 
Healthcare, Inc
., 348 NLRB 686, 687 (2006) (citing 
NLRB v. 
Kentucky River Community Care
, 532 U.S. 706 (2001)). It is 
well establish
ed that the party asserting supervisory status bears 
the burden of proof on the issue, 
Oakwood Healthcare, Inc
.
,
 
supra 
at 686. The burden must be carried as to each particular 
individual who is alleged to be a supervisor. 
 
Section 2(11) of the Act provides
 
that a supervisor is one 

hire, transfer, suspend, layoff, recall, promote, discharge, a
s-
sign, reward, or discipline other employees, or responsibly 
direct them, or to adjust their grievances, 
or effectively to re
c-
ommend such action, if in connection with the foregoing the 
exercise of such authority is not of a merely routine or clerical 

Board noted in 
Oakwood Healthcare Inc., 
supra
,
 
cit
ing 
Che
v-
ron Shipping Co
., 317 NLRB 399, 381 (1995), that as a general 
principle, it has exercised caution not to construe supervisory 
status too broadly because the employee deemed a supervisor is 
denied rights the Act is intended to protect. 
 
In addition,
 
for an employee to be deemed a supervisor, they 

r-
forming supervisory functions. 
Oakwood Healthcare, Inc
.
,
 
supra at 694. For the reasons that follow, I find that while TCN 
Philip used independent ju
dgment in exercising her supervisory 
functions in evaluating RNs

 
work performances and managing 
and directing their work, there is inadequate evidence showing 

time performing supervisory functi
ons.    
 
Here, TCN Philip testified that she assigns work to RNs and 
evaluates their performance which evaluations are not merely 
routine or clerical in nature and may be used in combination 
with other charge nurse or supervisor evaluations to promote or 
r
eward other employees. (Tr. 86

88, 121

122; GC Exh. 12 at 
4.) As a result, I find that because TCN Philip prepares evalu
a-
tions of RNs

 
work performances, she must use her own ind
e-
pendent judgment to prepare an evaluation which contributes to 
promote or rew
ard an employee who excels. 
 


u-

adopted a strict numerical definition of 
substantiality and has 
found supervisory status where the individuals have served in a 
supervisory role for at least 10

15 percent of their total work 

Oakwood Healthcare, Inc
.
,
 
supra at 694.  In this case, 
the only evidence put forth regarding how o
ften TCN Philip 
spends as a relief charge nurse was her response when asked as 
follows:
 
Depending on the need of the [U]nit, it

s not a regular pattern. 
Like depending on the need of the unit. Anywhere from one 
to two per week. I can

t say it

s one to two
. Sometimes I have 
done none that week, and sometimes two and sometimes one 
[shift]. 
[
Tr. 118.
]
 
 LAS PALMAS MEDICAL C
ENTER
 
 
 
471
 
I find this evidence is inadequate to support a factual finding 
that TCN Philip served in a supervisory role for at least 10

15 
percent of her total time at 
work. Therefore, I find that there is 
insufficient evidence to support a finding that TCN Philip spent 

supervisory functions.  Thus, there is inadequate evidence to 
prove that TCN Philip was a su
pervisor when she met on A
u-
gust 14 with Moore and Aguilar.
 
F. 
The Employer Unlawfully Violated Section 8(a)(1) 
 
w
hen Aguilar Threatened and Interrogated Other Union 
 
Employees Concerning 
t
heir Weingarten Rights and by
 
 
Informing them that Exercising 
t
heir 
Right to Union 
 
Representation Would be Futile  
 
It is alleged in paragraphs 5(a) and (b) of the complaint that 

n-
cerning their request for Union representation for an investig
a-

atened employees by informing them 
that exercising employee rights to Union representation for 

From counsel for the Acting General Counsel

s posthearing 
brief, it is apparent that these allega
tions are intended to relate 
to conversations on August 14 between Aguilar and Moore as 
to the alleged interrogation and later in August between Aguilar 
and Nurse Representative Barker as to the alleged threats. (See 
Tr. 134
-
139, 144, 164

165, 167

170, and
 
251

253.)
 
1. 
Aguilar interrogated employees concerning their 
 
request for 
u
nion representation for an 
 
investigatory meeting.
 

m-


s questions to an 
emplo
yee about his protected activity were an unlawful interr
o-
gation under the Act. 
Rossmore House
, 269 NLRB 1176 
(1984), affd. sub nom. In 
Medcare Associates, Inc., 
330 NLRB 
935 (2000), the Board listed a number of factors considered in 
determining whether all
eged interrogations under 
Rossmore 
House 

Bourne factors

so named because they were first set forth 
Bourne v. NLRB
, 332 
F.2d 47, 48 (2d Cir. 1964). These factors include the bac
k-
ground of the parties

 
relationship,
 
the nature of the information 
sought, the identity of the questioner, the place and method of 
interrogation, and the truthfulness of the reply. Under this test, 
either the words themselves, or the context within which they 
are used, must suggest an elemen
t of interference or coercion. 
Stabilus, Inc.
, 355 NLRB 
836, 850
 
(2010).
 
Applying these factors, I find that there is no history of e
m-
ployer hostility toward or discrimination against union activity 
though the evidence shows that Respondent

s expressed pos
i-

the Union on June 7.  (See Tr. 164.) Aguilar questioned Moore 
in a 
Weingarten
 
meeting like an interrogator with quick fo
l-
lowup questions about Moore

s request for representation even 
after 
Aguilar had already unlawfully denied Moore a nurse 

you want someone here with you[?]
 
[T]he Union is not even 

no doubt had a 
chilling effect on Moore

s ability to answer 
Aguilar

s questions. Regarding the interrogator

s identity, 
Aguilar was a statutory supervisor. She possessed authority to 
evaluate employees and to determine who would be disciplined. 
Furthermore, August 14 inv
estigatory meeting with Moore took 
place in Aguilar

s office behind closed doors.  Under these 
circumstances, I find that the Respondent violated Section 
8(a)(1) of the Act by coercively interrogating Moore about her 
desire for union representation.
 
2. 
Agu
ilar threatened employees by informing them that 
 
exercising employee rights to 
u
nion representation 
 
for investigatory interviews would be futile
 
An employer may not tell employees that it would be futile 
for them to seek 
Weingarten
 
rights after union cer
tification. 
Examples of unlawful statements of futility include advising 
employees that the employer will never permit its workplace to 
be unionized (see 
Goya Foods
, 347 NLRB 1118, 1128

1129 
(2006), enfd. 525 F.3d 1117 (11th Cir. 2008); 
Wellstream 
Corp.
, 3
13 NLRB 698, 706 (1994)), and advising employees 
that the employer will not negotiate with a union (
Altercare of 
Wadsworth Center for Rehabilitation and Nursing Care, Inc.
, 
355 NLRB 
565, 574
 
(2010); 
Goya Foods
, 347 NLRB at 1132)
)
.
 
In late August, Aguilar a
pproached Nurse Representative 
Barker in the employee lounge with questions concerning the 
role of nurse representatives to assist 
u
nit RNs at meetings with 
management or, in sum, allowing the exercise of their 
Weingarten
 
rights. (Tr. 136

137.) At that tim
e, Aguilar opined 
that nurse representatives could not talk or participate at such 
meetings just the same as Aguilar

s own practice had prohibited 

t-
ings 
before 
u
nion certification. (Tr. 136

138.) 
 
Aguilar further expressed to Nurse Representative Barker her 
belief that the Union

s role through its nurse representatives in 
these meetings was being blown out of proportion and that 
Aguilar admittedly wanted clarity as she did not fully unde
r-
stand what 
role nurse representatives fulfilled 
after
 
the new 
union certification. (Tr. 138

139
,
 
251.) Specifically, Aguilar 


t do anything

you guys can

t do anything when you

re in there [attending an 
investigatory meeting
] anyways, you guys aren

t supposed to 

told Nurse Representative Barker that Barker could not partic
i-
pate in an investigatory meeting because the parties had no 
contract [i.e.
,
 

 

 
(
Tr. 164
)
], and 
the Respondent did not recognize the 
n
urse 
r
epresentatives as 
shop stewards. Thus
,
 
Aguilar unlawfully threatened employees 
in violation of Section 8(a)(1) of the Act by suggesting to Bar
k-
er that efforts to seek union re
presentation would be futile.
  
See 
Dish Network Service Corp.
, 339 NLRB 1126, 1128 (2003) 
(Board held that employer statements casting doubt on the right 
of shop stewards to participate in investigatory meetings 

rying to deal with 

see also 
Morse Operations, Inc.
, 336 NLRB 1090, 1099 (2001) 
(Same.) 
 
 
C
ONCLUSIONS 
O
F 
L
AW
 
1. Respondent, El Paso Healthcare System, LTD, 
d
/b/a Las 
Palmas Medical Center, El P
aso, Texas, is an employer e
n-
 DECISIONS OF THE NAT
IONAL 
LABOR RELATIONS BOAR
D
 
 
472
 
gaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
 
3. Respondent engaged in conduct in violation of Section 
8(a)(
1) of the Act. 
 
(a) Interrogating Karin Moore at the August 14, 2010 inte
r-
view.
 
(b) By denying Karin Moore

s request for union represent
a-
tion at the August 14, 2010 interview.
 
(c) By threatening Nurse Representative Anna Barker that by 
exercising unit RNs

 
right to union representation would be 
futile.
 
(d) By denying Ida (Cindy) Toth

s  request for union repr
e-
sentation at the October 13, 2010 interview.
 
4.  Respondent

s unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the
 
Act.
 
5.  The above violations are unfair labor practices within the 
meaning of the Act.
 
6.  The Respondent has not otherwise violated the Act.
 
R
EMEDY
 
Having found that the Respondent has engaged in certain u
n-
fair labor practices, I find that it must be 
ordered to cease and 
desist from engaging in such conduct in the future and to take 
certain affirmative action designed to effectuate the policies of 
the Act.  To remedy the Respondent

s violations of Section 
8(a)(1) of the Act, I shall recommend that the 
Respondent post 
and abide by the attached notice to employees.
 
The General Counsel requests a broad remedial order in this 
case. The Board in 
Hickmott Foods
, 242 NLRB 1357 (1979), 
held that a broad cease
-
and
-
desist order requiring a Respondent 
to cease and
 

coercing employees in the exercise of their Section 7 rights 

should be reserved for situations where a Respondent is shown 
to have a proclivity t
o violate to Act
 
or has engaged in such 
egregious or widespread misconduct as to demonstrate a ge
n-
eral disregard for the employees

 
fundamental statutory rights.
 
Aguilar

s conduct here and in the Toth incident shows a bl
a-
tant disregard or understanding of 
its unit RNs

 
Weingarten 
rights. This combined with Aguilar

s deception in the Toth 
incident is adequate for me to grant the application for a broad 
remedial order. 
 
[Recommended Order omitted from publication.]
 
 
 
